Citation Nr: 1739573	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-15 167 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus; and, if so, whether service connection for tinnitus is warranted.  

2.  Entitlement to service connection for a neck injury.   


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1981; from February 1982 to February 1985; from January 1991 to May 1991; and from July 2003 to June 2004.  He also served in the National Guard with periods of active duty for training.

These matters come before the Board of Veterans' Appeals (Board) from a rating decisions issued in February 2012 and February 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

The February 2012 decision denied service connection for a neck injury and the February 2013 decision denied reopening a claim of service connection for tinnitus.

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  During the hearing the Veteran requested a 30 day extension to provide more evidence, which was granted.  The record was held open for 30 days after the hearing.  No evidence has been received since the April 2017 Board Hearing.

The record does, however, contain relevant VA medical evidence dated after the March 2015 statement of the case regarding service connection for tinnitus.  In view of the fully favorable disposition of this claim in this decision, remand for initial review of this evidence by the agency of original jurisdiction (AOJ) is not needed.  As for the claim for a neck injury, this additional evidence will be reviewed by the AOJ on remand.  

The claim for tinnitus is addressed in the below decision.  The claim for a neck injury is addressed in the REMAND portion of the decision below and is being REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 2009 rating decision, the RO denied service connection for tinnitus.  

2.  Evidence received since the RO's January 2009 denial of service connection for tinnitus relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's tinnitus is related to his noise exposure during service.  


CONCLUSIONS OF LAW

1.  A January 2009 rating decision, which denied the issue of service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the previously denied the claim of service connection for tinnitus has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening a Previously Denied Claim-Tinnitus

In a rating decision dated in January 2009, the RO denied service connection for tinnitus on the grounds that there was no in-service diagnosis of tinnitus or complaint of ringing in the ears, and that a medical opinion did not provide a nexus.  Notice of the decision was provided later that month.  Although a "notice of disagreement" was filed in January 2010, it was after the one-year time limit to appeal.  Therefore, the January 2009 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 C.F.R. § 3.156(a).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the claim on the merits.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the January 2009 rating decision consisted of service treatment records (STRs), the report of a June 2008 VA audiology examination, and VA and private medical records.

Evidence received since the January 2009 rating decision includes, in pertinent part, private medical opinions dated in April and May 2012, which relate the Veteran's tinnitus to his in-service noise exposure.  The evidence also includes the Veteran's (and his spouse's) April 2017 testimony that the Veteran has used devices, including ceiling fans, to mask the Veteran's tinnitus since the Veteran's separation from service.  See Board Hearing Transcript, pp. 22-23.   

This evidence is new since it was not of record at the time of the January 2009 denial, and it is material as it raises a reasonable possibility of substantiating the claim.  New and material evidence having been presented, the claim of service connection for tinnitus is reopened.

II.  Service Connection-Tinnitus

Having reopened the claim of service connection for tinnitus based on new and material evidence, the Board has jurisdiction to review the underlying claim for service connection de novo, based on the whole record.  For the reasons that follow the Board finds that a grant of service connection for tinnitus is warranted.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss and tinnitus if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Facts and Analysis

The Veteran maintains that he suffers from tinnitus, and contends that his tinnitus is related to his exposure to excessively loud noise throughout his active military service, including in his work as a turbine engine airplane mechanic, and during his service in Afghanistan.  See Board Hearing Transcript, pp. 19-20.

Service personnel records confirm that the Veteran had a military occupational specialty of Engineer, Infantryman, and Aircraft Mechanic at various times during his military career, along with combat service in 2003, so the Veteran's exposure to hazardous noise during service is established by the evidence.  The question then is whether his tinnitus is related to the noise exposure.

During his 2017 Board Hearing the Veteran and his spouse testified that the Veteran has used masking devices/white noise for his tinnitus since his separation from service.  Transcript, pp. 22-23.  This supports the claim, as it is at least indicative of tinnitus within the year after the Veteran's separation from service.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears is capable of lay observation).  Moreover, private medical records show a current diagnosis of tinnitus, which physicians say is related to excessive and prolonged noise exposure during service.  See, e.g., private medical record dated May 9, 2012.  This too supports the claim.  Although VA audiology examiners in June 2008 and February 2013 opined that the Veteran's tinnitus was less likely due to in-service noise exposure, the Board finds these opinions to be less probative than the evidence in favor of the claim because these opinions were based on the absence of documentation in service treatment records.  

The Board accordingly finds that the weight of the evidence favors the claim at least to an equipoise standard.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his tinnitus is related to his noise exposure during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for tinnitus is warranted.


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for tinnitus is reopened.

Service connection for tinnitus is granted.


REMAND

In addition to the foregoing, the Veteran seeks service connection for a neck injury, which he contends began during service in 1981 and/or is related to a June 2004 motor vehicle accident (MVA).  During his April 2017 Travel Board hearing he testified that he was treated for neck complaints after a MVA while he was transporting prisoners to and from Treasure Island in 1981.  See Board Hearing Transcript, p. 7.  He also testified that he sustained a neck injury during a June 2004 MVA on his return from deployment to active duty while he was still under military orders.  Transcript, pp. 5-6.  He adds that he was transported by an emergency response vehicle from the scene of the June 2004 accident to a private hospital.  Id.  

Service treatment records include a February 24, 1981 entry of neck spasms and tightness; however, there is no record in the claims file of the June 2004 incident.  In accordance with 38 C.F.R. § 3.159(c)(1), remand for a copy of the June 2004 medical records, and for a copy of respective MVA records, is warranted.  On remand the claims file should also be updated to include VA medical records dated after May 2015, and the Veteran should be given an opportunity to identify any outstanding private medical records referable to his neck complaints.  Then, and as there is documentation in military records of treatment for neck spasms and muscle tightness (see service treatment record dated February 24, 1981), and as there lay evidence of a current neck disorder, including a possible compression fracture and osteoarthritis (see, e.g., Transcript, pp. 13-14), the Veteran should be afforded a VA examination regarding his claim of service connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this issue is REMANDED for the following actions:

1.  Request all of the Veteran's records of treatment for a neck disorder from the Mark Twain Medical Center in California; including any emergency room records, dated in June 2004.

2.  Send a letter to the Veteran asking him to identify the specific location (street and city) in California where the Veteran's June 2004 MVA occurred, and then contact the appropriate California law enforcement official for a copy of that MVA report.

3.  Associate the Veteran's VA treatment records dated after May 2015 with the claims file.  

4.  Send a letter to the Veteran asking him to identify the source/location of any other non-VA records referable to his neck complaints, and then take steps to obtain these records.  Associate any located records with the claims file.

5.  After completion of the above actions, schedule the Veteran for a VA examination regarding his claim of service connection for a neck injury.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file must also be reviewed by the examiner.  

All indicated tests should be done, and all findings reported in detail.  The examiner is specifically requested to

a. provide the diagnosis of each neck disorder found on examination or at any other time during the appeal period; and then

b. opine, for each current neck disorder identified as to whether it is at least as likely as not (50 percent or greater probability) that the disorder (i) began during service or in the year after the Veteran's June 2004 separation from active military service; (ii) is related to some incident of active military service, including the February 1981 episode of neck tightness and spasms; (iii) is related to any June 2004 neck injury.

The examination report must include a complete rationale for all opinions expressed.

6.  Finally, readjudicate the claim of service connection for a neck disorder.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


